Exhibit 10.12

AGREEMENT FOR GUARANTEE MAXIMUM PRICE

CONSTRUCTION SERVICES

CHANGE ORDER

20 July 2005

 

Project: Wynn Las Vegas

 

“Contractor”:

MARNELL CORRAO ASSOCIATES, INC.

222 Via Marnell Way

Las Vegas, Nevada 89119

 

Change Order No.: 10

 

“Owner”:

WYNN LAS VEGAS, LLC

3131 Las Vegas Boulevard So.

Las Vegas, Nevada 89109

That certain Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor for Wynn Las Vegas fka Le Rêve dated as of June 4,
2002 (“Contract”) is hereby modified as follows:

 

1. DEFINITIONS.

Initial capitalized terms not otherwise defined in this Change Order shall have
the meanings attributed to such terms in the Contract.

 

2. SCOPE OF WORK/CLAIMS

Substantial Completion of the Work in its entirety and the Project was achieved
on June 24, 2005. Completion of the entire Project and Work (“Completion” as
used herein shall mean all of the requirements and deliveries under Section 12.2
of the Contract relating to Final Completion have been satisfied, except for
those requirements and deliveries in the following subsections: 12.2.1 - a, b, d
(d only from the standpoint that it is a general representation), 12.2.1.2,
12.2.1.3, 12.2.1.4, 12.2.1.7, 12.2.1.9, 12.2.1.8, 12.2.1.14 and 12.2.1.17) is
scheduled for September 26, 2005. The only Work remaining to be completed from
and after the date of this Change Order, relates to the Showroom with a
remaining balance to be billed of $5,569,549, punch list items and correction of
any defective or noncomplying Work.

Owner has previously issued to Contractor several Drawing revisions,
Construction Change Directives, and Notices of Clarification (“NOC”) relating to
the Project and scope of the Work. Contractor has submitted to Owner various
Claims and/or Change Proposals and other requests, directly and indirectly
through Contractor’s Anticipated Cost Report and other writings, relating to
Changes, and requesting an increase in the Guaranteed Maximum Price (“GMP”) in
the total amount of $76,916,616 (“Claim Amount”) for all such Changes and other
Claims (including overtime). Owner disputes the Claims and Claim Amount, and
alleges that, pursuant to the Contract, Contractor’s Claims have not been timely
presented, and therefore are waived and released and Contractor is estopped from
making any such Claims,



--------------------------------------------------------------------------------

and that Contractor is responsible for any and all increased costs for all such
Changes and is not entitled to any increase in the GMP. Contractor, on the other
hand, alleges that Contractor’s Claims have been timely presented and that
Contractor believes it is entitled to all such Changes and a corresponding
increase in the GMP.

Owner and Contractor have discussed the Changes, Claims and Claim Amount, and,
subject to the terms of this Change Order, have mutually agreed to settle the
Changes, Claims and Claim Amount by increasing the GMP by the one time total
amount of $50,000,000.00 (“Agreed Change Amount”), in full and complete
satisfaction of any and all claims of any kind in any way relating to the Site,
Project, Work and/or Contract, including, but not limited to, any and all Claims
by Contractor, all as more fully set forth below.

 

3. INCREASE TO GUARANTEED MAXIMUM PRICE.

The GMP set forth in Section 3.1 of the Contract is by this Change Order hereby
increased from $1,083,479,322 to $1,133,479,322, as described in Paragraph 2
above. From and after the date of this Change Order, any and all references in
the Contract Documents to the “Guaranteed Maximum Price” shall mean the amount
of $1,133,479,322.

Contractor agrees and accepts that the Agreed Change Amount constitutes the full
and complete satisfaction of all amounts claimed and which could be claimed by
Contractor for any and all Work, materials, services and/or construction
performed or supplied by, on behalf of, through, or under the supervision of
Contractor with regard to the Work, Contract, Site and/or Project through the
date of this Change Order, including, without limitation, the Claim Amount and
all Changes, whether asserted or unasserted, and is inclusive of any and all
direct, indirect, consequential costs, damages or losses based upon any theory
of recovery; including, but not limited to, as provided in Section 18.8.2 of the
Contract: actual damages, all time-related costs, total costs, modified total
costs, Eichleay formula or other equitable adjustment theories, full
compensation for general conditions, extended site supervision and
administration, all field, site, branch and/or home office overheads, all
general and administrative costs, and any other similar direct, indirect and/or
time-related costs howsoever derived or formulated.

As a condition precedent to payment, in whole or in part, of the Agreed Change
Amount to Contractor, Contractor shall execute and deliver, or cause to be
executed and delivered, to Owner, without any reservations or conditions or
pending items, (i) duly executed and acknowledged Unconditional Final Lien
Waivers (in the form as required in the Contract) from Contractor and each and
every Subcontractor and Vendor that provided services or materials with regard
to the Work on the Site and/or the Project, and all other persons that could
claim lien rights against the Project, the Site or Owner or any predecessor or
successor of Owner or any of Owner’s Lenders, for, through, by or on behalf of
Contractor (collectively, “Lien Holders”), for all Work on the Project and/or
Site through and including the date of this Change Order and for which
Contractor has previously submitted an Application

 

- 2 -



--------------------------------------------------------------------------------

for Progress Payment and Contractor has received payment from or on behalf of
Owner (“Final Lien Waivers”), (ii) duly executed and acknowledged Conditional
Lien Waivers (in the form as required in the Contract) from each and every Lien
Holder for all Work on the Project and/or Site through and including the date of
this Change Order and shall include any and all Work that was the subject of any
Claim (“Conditional Lien Waivers”), and (iii) all such other documents and
Certificates as required under the Contract for an Application for Progress
Payment with regard to such Work (“Application Certificates”). Owner shall make
partial payments of the Agreed Change Amount only to the extent Owner receives
the foregoing items in clauses (i), (ii) and (iii) hereof. Contractor agrees to
deliver to Owner, not later than September 26, 2005, all required Final Lien
Waivers, Conditional Lien Waivers and Application Certificates as defined and
described above in this Paragraph, final subcontractor change orders, final OCIP
audits and executed Contractor’s Completion Certificate (in the form as required
in the Disbursement Agreement). Owner reserves the right, as provided in
Section 5.5 of the Contract, to make payment of some or all of the Agreed Change
Amount by use of joint checks, and as to those portions of the Agreed Change
Amount for which Owner uses joint checks, concurrent with delivery of the joint
check by Owner to Contractor and/or the other joint payee Lien Holder,
Contractor and such joint payee Lien Holder shall deliver to Owner a duly
executed and acknowledged Final Lien Waiver instead of a Conditional Lien Waiver
with regard to the amount of Work covered by such payment. Subject to Owner
making timely payments under this Change Order and/or the Contract (if
applicable) as and when such payments become due thereunder, Contractor shall
and hereby agrees to indemnify Owner against and be fully responsible for any
and all liens against the Project and relating to the Work, as set forth in and
pursuant to the Contract, including, but not limited to, Sections 7.19 and
12.2.1.12 of the Contract.

 

4. RELEASES.

In consideration of Owner’s entering into this Change Order and the increase in
the GMP, of the Agreed Change Amount as provided in this Change Order, and as a
condition precedent to such increase, effective as of the date of this Change
Order, Contractor, on behalf of itself and its successors, assigns, officers,
members, managers and affiliates (each a “Contractor Party”), hereby fully and
forever unconditionally releases and discharges Owner and its successors and
assigns, officers, members, managers, affiliates, agents, representatives, past
and present, from, and hereby fully and completely waives, any and all claims
(including, but not limited to, any Claims, any Claim Amount, any Changes
(whether implemented or not implemented), any increase in the GMP and/or
Contractor’s Fee, and/or any adjustment to the Contract Time), wages,
compensation, overtime, reimbursement, demands, rights, liens, actions,
lawsuits, causes of action, early completion bonus, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of any
kind or nature, under the Contract, or in law, equity or otherwise, known and
unknown, asserted and unasserted, foreseen and unforeseen, fixed or contingent,
suspected or unsuspected, whether or not concealed or hidden, which exists or
may exist as of the date of this Change Order or is held, or heretofore

 

- 3 -



--------------------------------------------------------------------------------

owned or may be held by Contractor and/or any Contractor Party, arising out of
or in any way related to the Work, Contract, Project and/or the Site, including
but not limited to, any and all Changes, Claims, Disputes, Change Orders, NOC’s,
Drawing revisions, Change Proposals, Construction Change Directives, and/or any
materials, labor and/or services supplied or performed by, through or on behalf
of Contractor from the beginning of time and through the date of this Change
Order, and without any reservation by Contractor or any Contractor Party of any
rights or claims of any kind whatsoever, or any other matter, for future
consideration. Contractor hereby agrees, represents and warrants that this
Change Order fully and finally resolves all outstanding Claims, Change Proposals
and Changes, and there are no pending scope or other Changes or Change Proposals
or Claims of any kind, including, but not limited to implemented or not
implemented, that relate to the period prior to the date of this Change Order
that survive this Change Order and the release contained herein.

Contractor hereby agrees, represents and warrants that the matters released in
this Change Order are not limited to matters which are known or disclosed, and
Contractor may discover facts different from or in addition to those that it now
knows or believes to be true with respect to the matters released in this Change
Order. Nonetheless, Contractor agrees that the releases and waivers in this
Change Order shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts. Contractor’s releases and
waivers in this Change Order shall be and remain in effect as a full and
complete release of all such matters, notwithstanding the discovery by
Contractor of the existence of any additional or different claims or facts.
Contractor hereby waives with respect to the matters released in this Change
Order any and all rights and benefits which it now has, or in the future may
have conferred upon it, by virtue of the provisions of federal, state or local
law, rules or regulations, including, without limitation, any provision of
applicable law which provides that a general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him or her must have materially
affected his settlement with the debtor. Contractor has been advised by counsel
to its satisfaction as to the effect of this waiver.

In consideration of Contractor’s entering into this Change Order, and subject to
Paragraph 7 below and the provisions of the Contract (including, but not
limited, Sections 5.8.7 and 5.12 thereof) and Contractor’s performance of its
obligations and covenants under this Change Order, and effective as of the date
of receipt by Owner of the Final Lien Waivers, Conditional Lien Waivers and
Application Certificates as provided in this Change Order, Owner hereby fully
and forever unconditionally releases and discharges Contractor and its
successors and assigns, officers, members, managers, affiliates, agents,
representatives, past and present, from, and hereby fully and completely waives,
any and all claims (including, but not limited to, any Claims, and/or any
adjustment to the Contract Time), compensation, reimbursement, demands, rights,
liens, actions, lawsuits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees, damages, judgments, Back Charges due to Project schedule delays
and compression solely as a result of and relating to the Work

 

- 4 -



--------------------------------------------------------------------------------

(“Back Charges” as used herein shall mean costs for work performed or costs
incurred by Owner that should have been or allegedly should have been performed
or incurred by Contractor under the Contract), orders and liabilities of any
kind or nature, under the Contract, or in law, equity or otherwise, which exists
or may exist as of the date of this Change Order or is held, or heretofore owned
or may be held by Owner, and which is actually known to Owner, but solely and
only to the extent arising out of or related to the request by Contractor for an
increase in the GMP for the Claimed Amount and not relating to any defective or
noncomplying Work, whether or not such Work is a part of the Claimed Amount.
Owner acknowledges that as of the date of this Change Order, and subject to
Contractor’s performance of its obligations and covenants under this Change
Order and the Contract, Owner is not actually aware of any Claims or any other
Back Charges held by Owner against Contractor under the Contract or at law or in
equity (other than as to defective or noncomplying work as to which Owner has
already provided notice thereof to Contractor).

 

5. RETAINAGE.

As of the date of this Change Order, Owner is holding as Retainage, the total
amount of $58,285,725 (“Retainage Amount”). The Retainage Amount plus any
additional Retainage (as defined in Section 5.6 of the Contract) shall be held
and may be used and/or applied by Owner as provided in the Contract. The
preceding notwithstanding, nothing in this Change Order shall be construed as a
release or waiver by either party of any of their respective rights in and to
the Retainage Amount and any Retainage under the Contract.

 

6. PROJECT SCHEDULE.

Contractor agrees that it shall achieve Completion of the Project and Work not
later than September 26, 2005, and Contractor represents, warrants and agrees
that it is not aware of any facts, circumstances or events which would or might
cause Completion to be delayed beyond September 26, 2005 or cause the cost of
the remaining Work for which Owner would be responsible under the Contract to
exceed the current Guaranteed Maximum Price.

 

7. MISCELLANEOUS.

In no event, and notwithstanding any provision or term hereof, shall this Change
Order or any term, provision, condition or release herein contained, in any way
be or be construed to be a limitation on, or waiver or release of, any
liability, responsibility or obligation of Contractor (or any party that
provided any services or materials to the Site or Project for, through, under
the supervision of or on behalf of Contractor), directly or indirectly relating
in any way to or arising out of or under the Contract and or any of the
materials, services and/or Work performed by, through, or on behalf of
Contractor on the Site and/or Project. Further, nothing in this Change Order
shall in any way impair, limit, modify, waive, release, or reduce Owner’s
rights, including, but not limited to, warranty, audit and/or setoff rights,
under the Contract or any terms or conditions therein.

 

- 5 -



--------------------------------------------------------------------------------

Except to the extent expressly set forth in this Change Order, nothing in this
Change Order shall in any way impair, limit, modify, waive, release, or reduce
Contractor’s rights under the Contract or any terms or conditions therein
including, without limitations, its rights to enforce or assert its rights under
the Contract in defense of any Claim asserted by Owner against Contractor after
the effective date of this Change Order.

Contractor warrants and represents to Owner that it has not assigned, granted or
transferred in anyway to any other persons, entity, firm or corporation, in any
manner, including by subrogation, any of the matters or claims released by this
Change Order.

This Change Order is effective as of July 20, 2005. The invalidity of any of the
provisions, or any portion thereof, of this Change Order, shall not affect the
remaining provisions or remaining portion thereof, and the remainder shall be
construed as if such invalid provision or portion thereof had not been included
in this Change Order.

 

OWNER:         CONTRACTOR:

WYNN LAS VEGAS, LLC,

a Nevada limited liability company,

   

MARNELL CORRAO ASSOCIATES, INC.,

a Nevada corporation

By:  

WYNN RESORTS HOLDINGS

   

By:

 

/s/    ANTHONY A. MARNELL II        

 

its told member

   

Name: Anthony A. Marnell II

         

Title: Chairman and Chief Executive Officer

 

By:

 

WYNN RESORTS, LIMITED

its sole member

         

By:

 

/s/    STEPHEN A. WYNN        

         

Name: Stephen A. Wynn

Title: Chief Executive Officer

              ARCHITECT:          

BUTLER/ASHWORTH ARCHITECTS, LLC,

a Nevada limited liability company

         

By:

 

/s/    DERUYTER O. BUTLER        

         

Name: DeRuyter O. Butler

Title: President

 

- 6 -